HARRISON L. WINTER, Senior Circuit Judge,
dissenting:
I persist in my view, expressed in the original majority opinion in M.A. A26851062 v. INS, 858 F.2d 210 (4 Cir.1988) (M.A. I), that petitioner established a prima facie case of a well-founded fear of persecution and that he should be given the opportunity to prove his case. Thus, I can neither subscribe to the majority’s excessive deference to the Board nor to its overly rigid formulation of the well-founded fear of persecution standard. Accordingly, I respectfully dissent. I find it necessary to supplement what was said in the panel opinion and to document wherein the majority errs.
I. The Case For De Novo Review
My first disagreement with the majority concerns the standard of review that should govern determinations of prima fa-cie eligibility by the Board of Immigration Appeals (BIA or Board). In its powerful march toward establishing an abuse of discretion standard, the majority has overemphasized the procedural context of the case and underemphasized the purely legal issue presented to us by the Board: has the petitioner adduced sufficient evidence to establish a prima facie case of refugee eligibility under 8 U.S.C. §§ 1158(a), 1101(a)(42)(A) (1982)?
A.
As the majority points out, the BIA can deny a motion to reopen (1) by holding that a movant has not established a prima facie case for asylum; (2) by holding that the movant has not introduced previously unavailable, material evidence or reasonably explained his failure to apply for asylum initially; or (3) by “leaping] ahead” and determining that even if the first two requirements were met; “the movant would not be entitled to the discretionary grant of relief.” INS v. Abudu, 485 U.S. 94, 105, 108 S.Ct. 904, 912, 99 L.Ed.2d 90 (1988). Had the Board exercised its discretionary authority in denying M.A.’s application on the second or third ground,1 our review would of course be greatly circumscribed. Abudu, 485 U.S. at 105, 108 S.Ct. at 912; INS v. Rios-Pineda, 471 U.S. 444, 105 S.Ct. 2098, 85 L.Ed.2d 452 (1985). Similarly, had the Board denied the petition because it found the alien’s evidence or affidavits “inherently unbelievable,” our review would be limited. Haftlang v. INS, 790 F.2d 140, 143 (D.C.Cir.1986) (Board may “weed out” meritless motions to reopen when they are conclusory or inherently unbelievable).
But the Board did not exercise its discretionary authority in denying M.A.’s petition. Indeed, we had closed off the second avenue of denial when we ruled that M.A. *317had reasonably explained his failure to apply for asylum at his original hearing. Alvarez v. INS, No. 85-1221 (4 Cir. Jan. 24, 1986) (unpublished). Rather, the Board restricted its decision to whether M.A. had established a prima facie case of eligibility for refugee status, i.e., whether M.A. had a well-founded fear of persecution. In determining that M.A. had not established a prima facie case, the Board confined itself to an analysis of § 1101(a)(42)(A), the United Nations High Commissioner for Refugees (UNHCR), Handbook on Procedures and Criteria for Determining Refugee Status (Geneva 1979) [hereinafter Handbook ], and the Supreme Court’s decision in INS v. Cardoza-Fonseca, 480 U.S. 421, 107 S.Ct. 1207, 94 L.Ed.2d 434 (1987). Using these sources, the Board concluded that, in order for a person in M.A.’s situation to become eligible for refugee status, he must show (1) a formal government policy calling for the commitment of atrocities by the military in question, (2) condemnation of the military action in question by international governmental bodies, and (3) that, as a member of the armed forces, he would engage personally in atrocities.
When an administrative agency declines to use its discretionary authority, but instead formulates new legal rules based on an interpretation of a congressional statute, a Supreme Court decision, and a document recognized as an authoritative source in understanding our international refugee obligations, we owe that agency considerably less deference than if that agency had made factual or credibility determinations. See Cardoza-Fonseca, 480 U.S. at 447-48, 107 S.Ct. at 1220-21 (“ ‘The judiciary is the final authority on issues of statutory construction and must reject administrative constructions which are contrary to clear congressional intent.... If a court, employing traditional tools of statutory construction, ascertains that Congress had an intention on the precise question at issue, that intention is the law and must be given effect.’ ”) (quoting Chevron U.S.A., Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837, 843 n. 9, 104 S.Ct. 2778, 2781 n. 9, 81 L.Ed.2d 694 (1984));2 Pittston Stevedoring Corp. v. Dellaventura, 544 F.2d 35, 49 (2 Cir.1976) (Friendly, J.) (“there is an impressive body of [Supreme Court jurisprudence] sanctioning free substitution of judicial for administrative judgment when the question involves the meaning of a statutory term”), aff'd sub nom. Northeast Marine Terminal Co. v. Caputo, 432 U.S. 249, 97 S.Ct. 2348, 53 L.Ed.2d 320 (1977); 5 K. Davis, Administrative Law Treatise § 30:00 (Supp.1982) (agency’s interpretation of a statutory term is an appropriate area for the court to exercise its own independent judgment).
In my view, our role here is analogous to that of the Ninth Circuit in Maldonado-Cruz v. INS, 883 F.2d 788 (9 Cir.1989). There, the Board dismissed the asylum application of a politically neutral El Salvadoran, holding as a matter of law that his fear of persecution by the military was not persecution on account of political opinion. The BIA based its decision solely on a legal interpretation of § 1101(a)(42)(A), and did not question the petitioner’s evidence or credibility. On review, the Ninth Circuit concluded that “[b]ecause resolution of this *318matter involves a question of law, we review the decision of the BIA de novo.” 883 F.2d at 791. See also Rodriguez-Rivera v. INS, 848 F.2d 998, 1001 (9 Cir.1988) (“We review questions of law, such as whether the BIA applied the appropriate legal standard [in determining refugee status], de novo.”); Lazo-Majano v. INS, 813 F.2d 1432, 1434 (9 Cir.1987) (when Board does not doubt evidence, but instead reaches its “unfavorable decision on the basis that [the alien] had not met the legal requirements of the applicable statutes,” we review this determination de novo).
Significantly, the Ninth Circuit has utilized the same standard of review when the question of prima facie eligibility has arisen in the reopening context. In Ghadessi v. INS, 797 F.2d 804 (9 Cir.1986), the court stated that “when the BIA restricts its decision, as here, to whether the alien has established a prima facie case, this is the only basis for the decision that we review.” 797 F.2d at 805. This determination, the court concluded, is “nondiscretion-ary” and so the court’s review was “limited to considering whether the BIA’s 'determination concerning the prima facie case is correct.’ ” Id. at 805, 806 (quoting Larimi v. INS, 782 F.2d 1494, 1496 (9 Cir.1986)) (emphasis in original). The Abudu decision has not changed the Ninth Circuit's standard of review. See Shafiei v. INS, 877 F.2d 64 (9 Cir.1989) (unpublished) (applying Ghadessi standard and overturning BIA ruling on prima facie eligibility).
B.
The majority next asserts that de novo review is especially inappropriate in the reopening context because reopening “is an extraordinary remedy” which threatens the Board’s interest in finality and repose. I am certain that by utilizing our independent judgment of Board determinations of prima facie eligibility, we threaten neither of these important interests. As Judge Wright of the District of Columbia Circuit has stated, the establishment of a prima facie case “serves a screening function by ensuring that only those cases in which facts are alleged and supported that are legally sufficient to support a finding of eligibility for asylum will be reopened.” Haftlang, 790 F.2d at 143. As part of this “screening” process, the Board possesses the authority (and almost the unfettered discretion) to deny reopening to those applicants who have not satisfactorily explained their dilatoriness, presented new evidence, or convinced the Board that they ultimately will prevail on the merits. To me, these safeguards make it quite difficult to reopen proceedings and thus address the Board’s concerns with “bringing litigation to a close.” Cf. Yamada v. INS, 384 F.2d 214, 217 (9 Cir.1967) (petitions to reopen are “protected from abuse” by regulations that restrict the grant of a reopening to cases where new evidence offered). Because it is the rare case where the applicant manages to leap over the first hurdle and explain his failure to apply for asylum initially or present new material evidence, and the Board then forgoes its discretionary option of denying the motion and rules on his prima facie case, de novo review of that determination will only minimally affect the reopening process. Cf. Immigration Law And Business § 10.5(e)(3), at 10-37 (1989) (“Questions of statutory construction rarely arise with regard to motions to reopen ... because the Board may properly decide that the relief sought would not be granted even assuming statutory eligibility because discretion would not be exercised in favor of the alien.”).
Similarly unconvincing is the majority’s ruling that the test for prima facie eligibility in the reopening context is different from the prima facie test in an initial proceeding. Except for the one case cited for this proposition, Marcello v. United States, 694 F.2d 1033 (5 Cir.), cert. denied, 462 U.S. 1132, 103 S.Ct. 3112, 77 L.Ed.2d 1367 (1983), which in my view mistakenly conflated the distinction between denying a motion to reopen on discretionary grounds and determining bare statutory eligibility, all of the cases that discuss the prima facie standard do not distinguish between the reopening and initial hearing context. See, e.g., Corado-Rodriguez v. INS, 828 F.2d 622, 625-27 (9 Cir.1987) (standards of proof for prima facie case on motion to reopen *319identical to those on initial hearing); Hernandez-Ortiz v. INS, 777 F.2d 509, 513 (9 Cir.1985) (“prima facie case is established when an alien presents [evidence], which, if true, would satisfy the requirements for substantive relief”); Jong Ha Wang v. INS, 622 F.2d 1341, 1346 (9 Cir. 1980) (en banc) (eligibility for relief “therefore ma[kes] out a ‘prima facie’ case”), rev’d on other grounds, 450 U.S. 139, 101 S.Ct. 1027, 67 L.Ed.2d 123 (1981).3 Consequently, I view the legal requirements for refugee eligibility as identical regardless of when the asylum claim is presented.
C.
The majority’s final reason for heightened deference is contained in its statement that “we must be sensitive to the inherently political nature of the decision whether or not to deport.” Maj. Op. at 309. It is precisely the politicization of the asylum process that troubles me, and suggests that heightened deference to the Board is unwarranted. As the Cardoza-Fonseca Court declared, an agency’s interpretation of a relevant provision that conflicts with its earlier interpretation is “ ‘entitled to considerably less deference’ than a consistently held agency view.” 480 U.S. at 446 n. 30, 107 S.Ct. at 1221 n. 30 (quoting Watt v. Alaska, 451 U.S. 259, 273, 101 S.Ct. 1673, 1689, 68 L.Ed.2d 80 (1981)). A study of the asylum-granting process reveals that the Board interprets the well-founded fear standard inconsistently, and in violation of the mandate of the Refugee Act of 1980.
Under prior immigration law, those seeking asylum were admitted to the United States under the “seventh preference” category. See Immigration and Nationality Act, § 203(a)(7), 8 U.S.C. § 1153(a)(7) (1952) (repealed in 1980). This preference category provided refugee status only to those fleeing from persecution in a communist or “communist-dominated” country, or within the general area of the Middle East. See generally T. Aleinikoff & D. Martin, Immigration: Process And Policy 638-642 (1985) (explaining history of U.S. refugee protections). Despite the signing in 1967 of the treaty entitled “United Nations Protocol Relating to the Status of Refugees,”4 which imposed upon the signatories an international commitment not to return refugees to a country where they would face persecution, the U.S. continued to apply its ideologically-biased refugee provision under the seventh preference category. In 1980, with the enactment of the Refugee Act of 1980, Pub.L. No. 96-212, 94 Stat. 102, all traces of ideological bias were removed, and refugee status was bestowed upon anyone that met the requirements of 8 U.S.C. § 1101(a)(42)(A). See Cardoza-Fonseca, 480 U.S. at 421, 107 S.Ct. at 1207 (1980 Act made “unacceptable geographic and political distinctions”); H.R.Rep. No. 96-608, 96th Cong., 2d Sess. 13 (1979) U.S. Code Cong. & Admin.News 1980, p. 141 (under Refugee Act “the plight of the refugees themselves, as opposed to national origin or political considerations, should be paramount in determining which refugees are to be admitted to the United States”); Anker & Posner, The Forty-Year Crisis: A Legislative History of the Refugee Act of 1980, 19 San Diego L.Rev. 34-56 (1981) (tracing Congress’ concerns with and desire *320to control executive branch dominance of asylum and refugee policy).
The congressional directive to apply the Refugee Act neutrally has not been respected, however. According to recent figures covering the first three quarters of 1987, the approval rate for asylum cases filed with INS district directors is as follows: Nicaragua, 83.9%, Iran 67.4%, Romania, 59.7%, Afghanistan, 26.2%, Guatemala, 3.8%, and El Salvador, 3.6%. The overall approval rate for this period (covering all countries, 7,516 cases) was 54%. See Immigration Law And Defense § 13.1(c), at 13-8 n. 9 (3d ed.1989). A further study reported that in 1984, 66% of the Iranian requests and 49% of the Polish requests for political asylum were granted as opposed to 2% from El Salvador. The study also found that among those aliens that had based their asylum applications on fear of torture, “only applicants from El Salvador had actually been deported.” Id. (citing U.S. Gov’t Accounting Office, Briefing Report to the Hon. Arlen Specter, U.S. Senate, Asylum: Uniform Applications Of Standards Uncertain 15-17, 34 (1987)). See also Note, A Refugee by Any Other Name: An Examination of the Board of Immigration Appeals’ Actions in Asylum Cases, 75 Va.L.Rev. 681, 711-12 & n. 145 (1989) [hereinafter Refugee by Any Other Name ] (noting that although El Salvador produces 24% of yearly asylum aspirants, its citizens received only 4.5% of the asylum grants in 1987).
Even assuming that the above discrepancy may be explained partially by the fact that more applicants (and more meritless claims) come from El Salvador and other Latin American countries, these statistics suggest an impermissible infusion of ideology into the asylum process. Cf. Comment, Salvadoran Illegal Aliens: A Struggle To Obtain Refuge in the United States, 47 U.Pitt.L.Rev. 295, 315-18 (1985) (detailing how ideological factors prejudice Salvadoran refugee applicants more than any other nation’s applicants). An examination of two Board decisions is illustrative. In Matter of Maldonado-Cruz, Int. Dec. 3041 (BIA Jan. 21, 1988), rev’d and deportation prohibited, 883 F.2d 788 (9 Cir.1989), the El Salvadoran applicant claimed that he would be persecuted by government forces because he had been briefly forced to participate in guerrilla activities. The Board rejected this claim, holding that “the Government of El Salvador ... has the internationally-recognized right to protect itself against the guerrillas who seek to overthrow it.... [And it] therefore, has a legitimate right to investigate and detain individuals suspected of aiding ... [a guerrilla] organization.” Int. Dec. 3041 at 13 (citing Handbook ¶ 175). See also Matter of Jose Oscar Diaz-Alfaro, BIA unpublished dec., File No. A26267407 (Aug. 6, 1987) (Board rejects similar claim from El Salvadoran).
However, in Matter of Miguel Sopena-Fernandez, BIA unpublished dec., Pile No. A28279551 (July 15, 1987), a Cuban applicant raised the same argument, stating that he feared persecution because he participated in organizations hostile to the Castro government. Without mentioning the Cuban government’s right to “investigate and detain individuals,” the Board granted the petition, concluding that “the applicant’s account of why he fears persecution based on his membership in the [subversive organization is] plausible, detailed and coherent.” Id. at 3. See also Matter of Mohammed Osman Mohibi, BIA unpublished dec., File No. A27497579 (July 27, 1987) (Board accepts argument from Af-ghani applicant fearing persecution because of his membership in group opposed to Soviet-backed government).5
Given this inconsistent application of the well-founded fear standard by the Board, which violates the Refugee Act's express mandate to consider asylum requests with*321out regard to country of origin, I would accord the Board’s interpretation in this case significantly less deference than I might its other determinations. See Note, Refugee by Any Other Name, supra, at 720 (“Because the Refugee Act was intended to create an ideologically neutral asylum process ..., the Board has a responsibility to eliminate actual and apparent political and foreign policy influences from its decisions whenever possible.”).
II. The Prima Facie Case
A prima facie case for refugee status is established when an alien presents “affidavits or other evidentiary material,” 8 C.F.R. § 103.5 (1985), which, if true, demonstrate a well-founded fear of persecution on account of race, religion, nationality, membership in a particular social group, or political opinion. Sakhavat v. INS, 796 F.2d 1201, 1203 (9 Cir.1986). M.A.’s petition presents a special problem because the definition of refugee in § 1101(a)(42)(A) is silent regarding whether the refusal to serve in a nation’s military can support an application for political asylum. However, an analysis of the Handbook, which has been universally recognized as the authoritative source for understanding the international obligations of the United States toward refugees,6 identifies “deserters and persons avoiding military service” as a special category of refugees. Handbook ¶¶ 167-174; see also Salim, 18 I & N Dec. at 313 (eligibility for asylum may be based on individual aversion to forced military service).
The Handbook recognizes that although draft evasion typically should not provide a basis for refugee status, nevertheless such status should be granted (1) where the alien’s desertion or failure to serve “is concomitant with other relevant motives” for leaving his country, 11168; or (2) where the alien would suffer “disproportionately severe” punishment on account of his race, religion, nationality, membership in a particular social group or political opinion, ¶ 169. Most importantly, the Handbook provides further that:
the necessity to perform military service may be the sole ground for a claim to refugee status, i.e. when a person can show that the performance of military service would have required his participation in military action contrary to his genuine, political, religious or moral convictions, or to valid reasons of conscience.
Handbook 11170 (emphasis added). With regard to this claim, the Handbook elaborates:
Not every conviction, genuine though it may be, will constitute a sufficient reason for claiming refugee status after desertion or draft-evasion.... Where, however, the type of military action, with which an individual does not wish to be associated, is condemned by the international community as contrary to basic rules of human conduct, punishment for desertion or draft-evasion could, in light of all other requirements of the definition, in itself be regarded as persecution.
Id. 11171 (emphasis added).
Despite the majority’s ostensible adherence to the Handbook, it has engrafted three additional legal requirements for asylum status: it now requires applicants in M.A.’s position to demonstrate (1) a formal, official policy of the government in question that promotes human rights violations; (2) condemnation of the military actions by international governmental bodies; and a showing (3) that the individual will be compelled to engage personally in inhuman conduct as a part of his military service. All of these rules contravene the language of the Handbook and virtually eliminate *322the recognition of conscientious objection as a basis for political asylum.
A.
The requirement that an asylum applicant show that the government in question adheres to a formal policy of human rights and international law violations has no basis in the Refugee Act of 1980 or the Handbook. The Handbook speaks only of the “type of military action,” ¶ 171, and makes no mention of governmental policy with respect to such action. More importantly, the requirement that the Salvadoran government issue an official policy of torture or indiscriminate killing can never be satisfied; no government wishing to remain even remotely connected with the international community would openly advocate such a policy. See Bolanos-Hernandez v. INS, 767 F.2d 1277, 1285 (9 Cir.1985) (“[pjersecutors are hardly likely to provide their victims with affidavits attesting to their acts of persecution”); Ananeh-Firempong v. INS, 766 F.2d 621, 628 (1 Cir. 1985) (“unless an alien were allowed to rely upon [outside] sources, it is difficult to see how he or she could make out a case of political or social repression in a distant land”).
The majority maintains, however, that without such a requirement, “any male alien of draft age from just about any country experiencing civil strife could establish a well-founded fear of persecution.” Maj. Op. at 312 (emphasis in original). This overbroad conclusion ignores the other requirements that a draft-age alien must meet before obtaining refugee status. First, the applicant must show that the government in question is unwilling or unable to control the offending group, which here is the armed forces. See Arteaga v. INS, 836 F.2d 1227, 1231 (9 Cir.1988) (“The threat of persecution need not come from the government, but may also come from groups ... which the government is ‘unwilling or unable to control’ ”) (quoting McMullen v. INS, 658 F.2d 1312, 1315 n. 2 (9 Cir.1981)); Lazo-Majano, 813 F.2d at 1434 (persecution found by a single member of the armed forces, which the Duarte government cannot control “despite the staunchest efforts,” provided basis for well-founded fear). Second, the applicant must show that the military action he or she wishes to avoid has been condemned by the “international community,” see infra, a showing that not many “strife-torn” armed forces can meet. And finally, the alien must produce specific, objective evidence that he or members of his group, which includes those with the same political beliefs of the petitioner, have been, or will be, subjected to persecution. See Part II.C. infra. I think these requirements present enough of a hurdle to demonstrate that the majority’s “floodgates” argument is a groundless fear.
B.
Similarly unfounded is the majority’s holding that the Board may recognize condemnation of El Salvador’s actions only from “recognized international governmental bodies.” The drafters of the Handbook, and by implication the Congress that passed the Refugee Act of 1980, did not see it this way.7 Paragraph 171 of the Handbook provides that refugee status may be granted when the military action with which the individual does not wish to be associated is “condemned by the international community as contrary to basic rules of human conduct ...” (emphasis added). To be sure, the term “international community” may include condemnation from the United Nations or “recognized governmental bodies” like the Organization of American States,8 but nowhere in the Handbook does it say that these bodies *323represent the only source of international opinion or that evidence from private agencies is to be excluded.9 If one ignored such evidence, producing evidence of international condemnation would often be virtually impossible, as “[governments understandably shy away from making such statements about their allies in a public forum.” Legomsky, Political Asylum and the Theory of Judicial Review, 73 Minn.L.Rev. 1205, 1209 (1989). Accepting the Board’s interpretation, therefore, would make paragraph 171 a nullity, or at least restrict its applicability only to nations such as South Africa, and that is something the Handbook clearly did not intend to do.
Instead, the Handbook intended for applicants in M.A.’s position to show that the military action wishing to be avoided “violates international humanitarian law (the laws of war), or that the military forces in which [the alien] is resisting service violate] internationally recognized human rights.” Letter From Joachim Henkel, Deputy Representative of the United Nations High Commissioner for Refugees, to Karen Musalo, Esq. (Jan. 30, 1986). As we stated in M.A. I, the basic rules of humanitarian conduct are “well documented and readily available to guide the Board in discerning what types of actions are considered unacceptable by the world community.” 858 F.2d at 218.10 Since the founding of the United Nations, nongovernmental organizations such as Amnesty International and Americas Watch have been full and active participants in the development of human rights law, and their writings have long been considered a valid source of international law. Consequently, the notion that these organizations cannot serve as a source for the basic rules of international behavior has been accepted neither by the international community nor by the judiciary in past cases. See Charter of the United Nations and Statute of the International Court of Justice, June 26, 1945, art. 38(l)(d), 59 Stat. 1031, T.I.A.S. No. 993, 145 U.K.F.S. 805; Coriolan v. INS, 559 F.2d 993, 1002-03 (5 Cir.1977) (“the opinion of Amnesty International is conclusive neither upon this Court nor upon the Immigration and Naturalization Service [b]ut the evaluation in this report is certainly relevant” and its materiality is “surely beyond dispute”).
The majority asserts, however, that consideration of these reports “is problematic almost to the point of being nonjusticia-ble.” Maj. Op. at 313. Reliance on these publications, the majority warns, is tantamount to a judicial statement about Ameri-can foreign policy. Even if such reliance constituted in some way an indirect condemnation of the government in question,11 the Congress has explicitly empowered the federal judiciary to review and, if necessary, correct INS determinations of the asylum standard. See Immigration and Nationality Act, 8 U.S.C. § 1105a(a) (1982) (final orders of deportation, and basis for *324these orders, reviewable by U.S. Courts of Appeals); cf. Giova v. Rosenberg, 379 U.S. 18, 85 S.Ct. 156, 13 L.Ed.2d 90 (1964) (per curiam). Accordingly, courts have for decades routinely considered evidence of overall political violence and human rights abuses in foreign countries in the adjudication of asylum claims, see Mendez-Efrain v. INS, 813 F.2d 279, 282 (9 Cir.1987); Bolanos-Hernandez, 767 F.2d at 1284, in the adjudication of requests for extradition of foreign nationals, see Quinn v. Robinson, 783 F.2d 776, 788 (9 Cir.), cert. denied, 479 U.S. 882, 107 S.Ct. 271, 93 L.Ed.2d 247 (1986), and in the adjudication of INS petitions for revocation of citizenship, see United States v. Demjanjuk, 518 F.Supp. 1362, 1363-80 (N.D. Ohio 1981) (lengthy review of atrocities committed by National Socialist Germany as foundation for action to revoke citizenship under 8 U.S.C. § 1451(a)), aff'd, 680 F.2d 32 (6 Cir.), cert. denied, 459 U.S. 1036, 103 S.Ct. 447, 74 L.Ed.2d 602 (1982). Since the majority does not challenge the judiciary’s authority to adjudicate in these areas, which obviously entail significant review of the policies of the government in question, then it is unclear to me how the mere consideration of reports from private organizations transforms the asylum question into one unfit for judicial review.
In my view, our task is straightforward and devoid of judicially-imposed political considerations: we must assess the legitimacy of an alien’s fear of persecution using affidavits or other evidentiary material without regard for political ideology or country of origin. See 8 U.S.C. § 1101(a)(42)(A), 8 C.F.R. § 103.5. As one commentator has noted, “the BIA will have no advantage over a court in assessing the legitimacy of [this] fear,” Legomsky, supra, at 1213, and our refusal to consider all relevant evidence because of the possibility that we may indirectly criticize a government currently friendly to the United States constitutes an abdication of our directives from the Congress. Or, as Judge Breyer of the First Circuit has put it, “[t]o offer refuge to those faced with genuine threats of persecution but to forbid them to offer journalistic accounts, expert opinions, and third-party reports in their efforts to prove it would simply ‘sound the word of promise to the ear but break it to the hope.’ ” Ananeh-Firempong, 766 F.2d at 628.
C.
My final disagreement with the majority concerns its holding that because the El Salvador military has not threatened M.A. with violence, his plight is the same as any other El Salvador draft-age male. As the majority notes, the well-founded fear inquiry requires an examination of an alien’s genuine subjective fear and an objective basis sufficient to render this fear reasonable. With regard to the subjective component, it is undisputed that M.A. fled El Salvador because of fear generated by his personal experiences with the military and his neutral political beliefs.
As to the objective component, our previous cases have required an asylum applicant to provide “specific and objective facts” detailing a “good reason” to fear, or “reasonably expect,” persecution. Figeroa v. INS, 886 F.2d 76, 80 (4 Cir.1989); Cruz-Lopez v. INS, 802 F.2d 1518, 1522 (4 Cir. 1986). “In short,” Chief Judge Ervin recently stated, “ ‘the evidence should be specific enough to indicate that the alien’s predicament is appreciably different from the dangers faced by the alien’s fellow citizens.’ ” 886 F.2d at 80 (quoting Vides-Vides v. INS, 783 F.2d 1463, 1469 (9 Cir. 1986)).
I think M.A.’s evidence details more than a “good” reason to “reasonably expect” persecution.12 Unlike the applicant in Cruz-Lopez, who had received a widely-distributed threatening note from the guerrillas, or the applicant in Figeroa, who al*325leged that he feared persecution because he lived in an area suffering from guerilla violence, M.A. has detailed acts of repression against both his family and himself. In his Request For Asylum in the United States, M.A. detailed how a cousin was killed after participating in an antigovernment demonstration, how a relative of his wife, whom M.A. had spoken with about possibly joining the guerrillas, was later killed by the government, and how another relative was killed after having fed antigo-vernment guerrillas in his home.
Additionally, M.A. has described acts of individualized repression: he has been beaten twice by National Guardsmen at roadblocks, once for being suspected of covert political activity, and once for no apparent reason. At one point, a friend recruited M.A. to serve as a spy for the army but, after attending several meetings with military representatives, he ceased participating, despite the knowledge that others who were uncooperative had been killed by the government. In one affidavit, M.A. presented the statement from a prominent American observer that “[t]o be a man of military age and not to have served in the Armed Forces, in addition to having fled the country, is enough to create the suspicion that that individual is an opponent of the government. And to be suspected of being an opponent of the government in El Salvador, is to be in grave danger.” To support this conclusion, M.A. presented not only the reports by Amnesty International and Americas Watch, which describe the general conditions in El Salvador, but several affidavits that describe how young males are conscripted into the military and forced to perform atrocities.13
In my view, an alien has set himself apart from his fellow countrymen and satisfied our prior, commonsense interpretation of the well-founded fear standard when he has sustained family deaths at the hand of the government, has been beaten up because of suspected political activity, and has refused to serve as a spy for the military. The majority, however, concludes that this evidence is insufficient because M.A. has not shown that the military has threatened him personally or would force him to commit these atrocities if he returned to his country. Requiring an alien to produce a personalized threat from the military imposes an almost impossible burden on the applicant. As we recognized recently in Figeroa,
refugees sometimes are in no position to gather documentary evidence establishing specific or individual persecution or a threat of such persecution. Accordingly, if documentary evidence is not available, the applicant’s testimony will suffice if it is credible, persuasive, and refers to ‘specific facts that give rise to an inference that the applicant has been or has a good reason to fear that he or she will be singled out for persecution....’
886 F.2d at 80 (quoting Cardoza-Fonseca v. INS, 767 F.2d 1448, 1453 (9 Cir.1985), aff'd, 480 U.S. 421, 107 S.Ct. 1207, 94 L.Ed.2d 434 (1987)) (quoting Carvajal-Munoz v. INS, 743 F.2d 562, 574 (7 Cir.1984)) (emphasis in original).
In addition to minimizing M.A.’s personalized experiences, the majority has ignored the evidence of familial persecution submitted by petitioner. In Cruz-Lopez, we indicated that “familial persecution” was relevant in demonstrating a well-founded fear. 802 F.2d at 1522; see also Figeroa, 886 F.2d at 80. This recognition is in line with the numerous courts which have held that evidence of violence directed against an alien’s family lends “considerable strength” to an asylum claim. See, e.g., Ananeh-Firempong, 766 F.2d at 627 (“[Ejvidence about treatment of one’s family [is] probative of [a specific threat to the petitioner].”); see also Handbook ¶ 43, at 13 (threat of persecution “need not be based on the applicant’s own personal experience”; evidence concerning relatives may show that alien’s fear is well-founded). One court has even stated that “[t]he fact *326that there has been a number of threats or acts of violence against members of an alien’s family is sufficient to support the conclusion that the alien’s life or freedom is endangered.” Hernandez-Ortiz, 777 F.2d at 515.
Finally, the majority seems to penalize M.A. for the fact that his fears are grounded in the “generally violent” conditions in El Salvador. Documentary evidence of pervasive national violence, however, should not be used to undermine the significance of the specific threats to M.A.’s freedom, but instead “presents an ‘additional reason to take the threat seriously.’ ” Hernandez-Ortiz, 777 F.2d at 515 (quoting Bolanos-Hernandez, 767 F.2d at 1285). Several courts have recognized that “conditions in the [alien’s] country of origin” and the “experience of others” in that country is “relevant,” although not dispositive, to the well-founded fear inquiry. See, e.g., Castenada-Hernandez v. INS, 826 F.2d 1526, 1531 (6 Cir.1987). One panel of the Ninth Circuit found the conditions in El Salvador so disturbing that it took judicial notice of the reported violence, concluding that the reports which describe the violence “are sufficiently credible to show that [the alien] ... would be in serious jeopardy if forced to return to her native land.” Lazo-Majano, 813 F.2d at 1435. A federal district court, after making numerous findings of fact concerning the “wide cross-section of Salvadoran society [that] sufferfs] human rights abuses,” recently concluded that a “substantial number of Salvadorans who flee El Salvador possess a well-founded fear of persecution....” Orantes-Hernandez v. Meese, 685 F.Supp. 1488, 1491 (C.D.Cal.1988).
By minimizing the evidence of familial persecution and the general conditions in El Salvador, the majority has strayed from the central nature of the well-founded fear inquiry, which focuses on the probability of the alien’s objective fears, not on the certainty of these fears, or on whether the military has the alien’s name on a “hitlist.” See Cruz-Lopez, 802 F.2d at 1524 (Winter, C.J., dissenting) (“Certainty is not possible, but certainty is not required.”).14 Taking M.A.’s personal evidence, along with his affidavits regarding forced conscription and governmental retribution for refusal to perform military service, it does not take much imagination to conclude that M.A. has a “good reason” to fear persecution if returned to his native land. The evidence also demonstrates that such persecution will be imposed on M.A. because of his political opinions. Although M.A. has not “engaged in a lot of political activity,” choosing to remain neutral is “ ‘no less a political decision than is choosing to affiliate with a particular political faction.’ ” Maldonado-Cruz, 883 F.2d at 791 (quoting Bolanos-Hernandez, 767 F.2d at 1286).15 Moreover, when deciding whether an alien faces persecution on account of political opinion, “one must continue to look at the person from the perspective of the persecutor. If the persecutor thinks the person guilty of a political opinion, then the person is at risk.” Lazo-Majano, 813 F.2d at 1435; see also Maldonado-Cruz, 883 F.2d at 792 (alien fears persecution on account of political opinion because El Salvador *327government views him as associated with guerrillas). Here, M.A. presented evidence showing that the government already had beaten him for suspected covert activity, and that those who refuse to perform military service face almost certain retribution. Thus, if M.A. returns to El Salvador, refuses to serve in the military, and sustains retribution from the government, it will result not from his status as a draft-resister, but rather from his status as a political neutral (or at least as someone hostile to the intentions of the Salvadoran military). Cf. Desir v. Ilchert, 840 F.2d 723, 728 (9 Cir.1988) (alien persecuted because of political opinion imputed by persecutor); Hernandez-Ortiz, 777 F.2d at 517 (alien’s actual political view, whether neutral or partisan, irrelevant; where government attributed certain political opinions to him this constituted persecution on account of political opinion).
III.
Because M.A. has presented specific evidence of past violence to him and his family, in conjunction with general corroboration of the violent conditions in El Salvador and the reprisals acted out on those who refuse to perform military service, I would conclude that “persecution is a reasonable possibility.” Stevic, 467 U.S. at 424-25, 104 S.Ct. at 2498. Consequently, I would reverse the judgment of the Board and remand this case with instructions to afford M.A. an opportunity to prove his case.
ERVIN, Chief Judge, and PHILLIPS, MURNAGHAN and SPROUSE, Circuit Judges, authorize me to say they concur in this opinion.

. See, e.g., Matter of Reyes, 18 I & N Dec. 249, 252 (BIA 1982) (declining to grant reopening because, even assuming prima facie eligibility, relief would be denied in the exercise of discretion).


. The Cardoza-Fonseca Court also noted that courts "must respect the interpretation of the agency" when the issue is one of application of the appropriate legal standard “to a particular set of facts." Cardoza-Fonseca, 480 U.S. at 448, 107 S.Ct. at 1221. This case, however, turns not on the application of the well-founded fear standard to a particular set of facts, but rather on the proper scope of the standard itself. Cf. Union of Concerned Scientists v. NRC, 824 F.2d 108, 113 (D.C.Cir.1987) (deference not owed because Cardoza-Fonseca limits application of Chevron test “to circumstances in which an agency is required to apply a legal standard to a particular set of facts"). One commentator has noted that "the [Cardoza-Fonseca ] Court’s analysis appears designed to guide the INS down a particular interpretive path in future applications of the well-founded-fear standard; the Court’s detailed refutations of the INS’s arguments ... leave a narrow range for future reasonable INS articulations of the well-founded-fear standard. The decision is thus reminiscent of a pre-Chevron line of precedent in which the Court indicated that administrative interpretations of statutes play, at most, an advisory role for the courts in setting forth legal standards.” The Supreme Court, 1986 Term — Leading Cases, 101 Harv.L.Rev. 119, 349 (1987).


. The majority’s attempt to bolster its reasoning with Abudu does not persuade me otherwise. Although the Abudu Court explicitly distinguished the prima facie case from the “quite separate” discretionary decisions to deny motions to reopen, see 485 U.S. at 108, 108 S.Ct. at 913, the majority today states that Abudu recognizes a discretionary component in the prima facie case on reopening. I do not read Abudu in this manner. The only comment made by the Abudu Court regarding prima facie eligibility was that the "untimeliness of an asylum claim may be relevant” to the prima facie case on reopening. Id. at 109 n. 14, 108 S.Ct. at 914 n. 14. To me, this comment does not add new elements to the prima facie burden on reopening, but rather constitutes a recognition that the Board may consider untimeliness when passing upon the credibility of a petitioner’s evidence, which is something the Board already may do in an initial application for asylum. Moreover, the untimeliness issue is irrelevant in this case, for the Board did not pass upon the credibility of M.A.'s evidence, and this court already has determined that any untimeliness is excused.


. United Nations Protocol Relating to the Status of Refugees, opened for signature Jan. 31, 1967, 19 U.S.T. 6223, T.I.A.S. No. 6577, 606 U.N.T.S. 267.


. Consider also the case of Matter of Salim, 181 & N Dec. 311 (BIA 1982), a case quite similar to M.A.’s, as it concerned an Afghani who resisted military induction by the Soviet Union. In granting the petitioner refugee status, the Board held that “illegal dragooning” was a proper basis upon which to grant asylum. In this case, however, the Board argued that such "dragooning” was acceptable if performed by a domestic, as opposed to a foreign (Soviet), government. See M.A. I, 858 F.2d at 219 (rejecting distinction).


. See, e.g., U.S. Refugee Program: Oversight Hearings Before the Subcomm. on Immigration, Refugees, and International Law of the House Comm, on the Judiciary, 97th Cong., 1st Sess. 24, 26 (1981) (Memorandum from Theodore B. Olson, Assistant Attorney General, Office of Legal Counsel, to David Crossland, Gen-899 F.2d — 10 eral Counsel, INS) ("We assume that Congress was aware of the criteria articulated in the Handbook when it passed the Act in 1980, and that it is appropriate to consider the guidelines in the Handbook as an aid to construction of the Act.”).


. Evidently, the Board did not see it this way either in the Salim case, for it declined to impose the requirement of governmental condemnation there.


. It is of course important to note that the United Nations has "expressed deep concern at the situation of human rights in El Salvador.” In 1985, the United Nations stated that "a situation of generalized warlike violence continues to exist ... and that the number of political prisoners and abductions has increased.” United Nations General Assembly Resolution No. 401139 (Dec. 13, 1985).


. Despite the majority’s disavowal, maj. op. at n. 6, its ruling has rendered private agency reports of violence virtually irrelevant in the vast number of asylum cases. First, by sanctioning the Board’s refusal to consider these reports, the majority has signaled the Board that only evidence of governmental condemnation need be considered. Second, and more importantly, the majority has precluded reviewing courts from considering these reports as evidence of persecution in the absence of state-sponsored condemnation. And finally, by indicating that these reports are biased, standardless, and have little probative value, the majority has informed the Board that it should not consider them either. In sum, we think that the Board can only understand that the message to it that these reports are irrelevant is loud and clear.


. Of course, the sources of these rules comprise only guides for the Board in discerning whether a draft resister may qualify as a refugee. ”[T]he INS remains free to dispute the veracity of this information, the significance of the specific facts it indicates, and the authority of the sources. The INS can introduce conflicting evidence casting doubt upon the petitioner’s allegations.” Ananeh-Firempong, 766 F.2d at 628.


.This is questionable, however. By allowing an asylum applicant to submit evidence of condemnation from private international organizations, a court does not indicate its approval of such opinions, but merely recognizes that a "reasonable person” could fear persecution if the published reports were true. Indeed, even a finding that the alien has a well-founded fear suggests only that one individual fears persecution, and not that the government in question is an international outlaw.


. Even if this court cannot consider M.A.'s evidence in the light most favorable to him after Abudu, the materials submitted by the alien must still be taken as true if not "inherently unbelievable” or contradicted by the INS. Here, the Board never questioned the veracity or accuracy of the petitioner's evidence. Thus, "[i]t must be assumed that [it] found [the alien’s] testimony credible." Lazo-Majano, 813 F.2d at 1434.


. These affidavits can only be bolstered by the recent disclosures of the El Salvadoran President. See Tracking the Jesuits’ Killers, Washington Post, Jan. 9, 1990, at A18-, col. 1 (praising President Christiani for admitting that top military officials ordered a 45-man unit to assassinate six priests, their housekeeper and the housekeeper’s daughter).


. The Cardoza-Fonseca Court certainly spoke in terms of probabilities, as it indicated that if a male alien could show that one in ten males in his country were put to death or forced to serve in a labor camp, “it would be only too apparent that anyone who has managed to escape from the country in question will have" a well-founded fear of persecution “upon his eventual return.” Cardoza-Fonseca, 480 U.S. at 431, 107 S.Ct. at 1213 (quoting 1 A. Grahl-Madsen, The Status of Refugees in International Law 180 (1966)).
Indeed, the standard the majority imposes today resembles the standard utilized in determining whether the Attorney General must withhold deportation under 8 U.S.C. § 1253(h). In INS v. Stevic, 467 U.S. 407, 104 S.Ct. 2489, 81 L.Ed.2d 321 (1984), the Court held that to qualify for this entitlement to withholding of deportation, an alien must demonstrate that "it is more likely than not that the alien would be subject to persecution" in the country to which he would be returned. 467 U.S. at 429-30, 104 S.Ct. at 2501.


. The majority's conclusion that M.A. has not affirmatively made a decision to remain neutral is belied by the fact that M.A. explicitly rejected efforts to recruit him as a government oreja (“ear"), and by the fact that M.A. fled El Salvador rather than serve in the government military or the guerrillas.